—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered September 25, 1997, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
Defendant pleaded guilty to the crime of robbery in the second degree in satisfaction of two indictments charging a total of seven counts and was sentenced to a term of 2 to 6 years in prison. On appeal, defense counsel has asserted that no nonffivolous appealable issues exist and seeks to be relieved of her assignment as counsel for defendant. Upon our review of the record and defense counsel’s brief, we agree. The record discloses that defendant entered a knowing, voluntary and intelligent plea of guilty, and was sentenced in accordance with the negotiated plea agreement and relevant statutory requirements. In view of the foregoing, we affirm the judgment of conviction and grant defense counsel’s application to withdraw (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mikoll, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.